Mr. Chief Justice Cartter,
concurring, said:
I base my judgment on the fact that this indorser was *300one of the vendees of this property. This is a proved and admitted fact in the case. There is nothing in the case to show that the relations of the parties to the transaction were any other than relations of convenience; nothing to show that the position of the parties was altered by the mere taking of a promissory note. In the view I take of the case, the indorser was really one of the makers of the note. When the plaintiffs sold this lumber they sold it to be paid for, and they never have been paid for it. The fact that one of the purchasers put himself in the position of maker and the other indorser does not alter their relations. This view of the matter sheds light on the questions of want of demand and notice and the effect of the promise to pay. It is said that this was a naked promise, but I think not. The purchase of the lumber was its consideration, and as the indorser was an original purchaser his promise was good, whether or not a demand had been made on his co-partner or not.